Name: 89/378/EEC: Council Decision of 12 June 1989 concerning the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and Malta
 Type: Decision
 Subject Matter: European construction;  international affairs;  cooperation policy;  Europe
 Date Published: 1989-06-27

 Avis juridique important|31989D037889/378/EEC: Council Decision of 12 June 1989 concerning the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and Malta Official Journal L 180 , 27/06/1989 P. 0046 - 0046*****COUNCIL DECISION of 12 June 1989 concerning the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and Malta (89/378/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas the Protocol on financial and technical cooperation between the European Economic Community and Malta should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial and technical cooperation between the European Economic Community and Malta is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 21 of the Protocol (2). Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication. Done at Luxembourg, 12 June 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) OJ No C 158, 26. 6. 1989. (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.